Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-6, 9, 14-17 and 19 are directed to allowable species with allowable generic claim 1. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8, 10-13 and 20-21, directed to another species based on the allowed generic claim 1, previously withdrawn from consideration as a result of a restriction requirement, claims 7-8, 10-13 and 20-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-17 and 19-21 are allowed.


The following is an examiner’s statement of reasons for allowance:  

Some of the closest prior art is MORI et al (US 20190088417 A1). Figure 6 of MORI discloses an electronic device, comprising: a substrate (61, [0100]) including an active area (OLED area in the display, [0097]) and a non-active area (not shown but includes area other than OLED in the display, [0097]) adjacent to the active area (the active and non-active area is not marked in the Figure 6 but a display has an active area where this OLED of Figure 6 would be and non-active area around the active area), the active area including a light emitting area and a non-light emitting area (any OLED display device has emitting area where the OLED of Figure 6 would be and non-emitting area for supporting elements around the emitting area); a first electrode (62, [0102]) disposed on the substrate; an organic layer (64, [0100]) disposed on the first electrode; 
a second electrode (67) including a first layer disposed on the organic layer and a second layer disposed on the first layer ([0116], considering stacked plural sublayers of different materials); 
an encapsulation layer (68) disposed on the second electrode; and at least one first hole (where 68 if disposed) included in the first layer of the second electrode (67), wherein the at least one first hole is in the active area (emitting area of OLED) and exposes a top portion of the organic layer (64, [0104]).

However, none of the above prior art alone or in combination with other arts teaches an electronic device, comprising: “a substrate including an active area and a non-active area adjacent to the active area, the active area including a light emitting area and a non-light emitting area, wherein an encapsulation layer disposed on the second electrode; and at least one first hole included in the first layer of the second electrode, wherein the at least one first hole is in the active area and exposes a top portion of the organic layer, wherein a first interfacial layer is disposed between the first layer and second layer of the second electrode, a second interfacial layer is disposed between the second layer of the second electrode and the third layer, and the first interfacial layer is thinner than the second interfacial layer.” in combination with other limitations in the claim. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 1 is allowed.
Claims 2-17 and 19-21 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813